Citation Nr: 1617506
Decision Date: 05/02/16	Archive Date: 05/26/16

DOCKET NO.  04-43 699    DATE  MAY 02 2016



On appeal from the Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, not otherwise specified (NOS), also claimed as secondary to a low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION



The Veteran served on a period of active guard reserve (AGR) training from June 1973 to October 1973 and on active duty from February 1980 to August 1985, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's petition to reopen his previously denied claim to establish service connection for an acquired psychiatric disorder.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

A hearing was held in May 2006, by means of video conferencing equipment with the Veteran in North Little Rock, Arkansas, before a member of the Board, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the record.

In September 2007, the Board reopened the Veteran's previously denied claim to establish service connection for an acquired psychiatric disorder, and remanded the claim, on the merits, for further development.

Another hearing was afforded to the Veteran in February 2010.  The February 2010 hearing transcript reflects that this hearing was conducted by a different Board member than had participated in the May 2006 hearing.  A transcript of the February 2010 hearing testimony is also in the claims file.  The Veteran's claim was subsequently transferred to the Board for appellate proceedings.

In June 2010, the Board issued a decision which, inter alia, denied the Veterans claim to establish service connection for an acquired psychiatric disorder.  The Veteran then appealed the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims (Court), and in a March 201 1 Order, the Court partially vacated the June 2010 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Veteran was advised in a July 2011 letter that he was entitled to an additional hearing, as the Board no longer employed the member who conducted the February 2010 hearing. 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).  In an August 2011 statement, the Veteran replied that he did not wish to participate in another hearing.

In November 2011, he Board remanded the Veteran's claim for further development which was consistent with the March 201 1 Joint Motion. The Board again remanded the claim in April 2013 for additional development.  The Veteran's claim has been returned to the Board.

The Board acknowledges that a Request for Substitution (VA Form  21-0847), dated in January 2016, was received by the RO.   However, the appeal must be dismissed and returned to the RO for a determination in the first instance regarding basic eligibility for substitution.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  The Board notes that any adverse RO determination as to basic eligibility is appealable to the Board. Id.

The matter of determining the eligibility of the individual who filed the January 2016 request for substitution is hereby referred to the RO for appropriate action.



FINDING OF FACT

On March 9, 2016, the Board was notified that the appellant died in January 2016.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown. 102 F .3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015). As noted above, a Request for Substitution (VA Form 21-0847) has been filed in this case and action on that request was referred to the AOJ for consideration in the first instance.



ORDER

The appeal is dismissed.



K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





